             Case 1:21-cv-07076-JPC Document 15 Filed 08/27/21 Page 1 of 3

                                        Susman Godfrey l.l.p.
                                         a registered limited liability partnership
                                                       32ND FLOOR
                                             1301 AVENUE OF THE AMERICAS
                                          NEW YORK, NEW YORK 10019-6023
                                                       (212) 336-8330
                                                     FAX (212) 336-8340
                                                    www.susmangodfrey.com
                                                       __________
        Suite 5100                                       Suite 1400                               Suite 3800
   1000 Louisiana Street                          1900 Avenue of the Stars                    1201 Third Avenue
Houston, Texas 77002-5096                    Los Angeles, California 90067-6029        Seattle, Washington 98101-3000
     (713) 651-9366                                   (310) 789-3100                            (206) 516-3880
        __________                                        __________                               __________

                              Shawn J. Rabin
                                                                                      E-Mail srabin@susmangodfrey.com
                       Direct Dial (212) 471-8347




          August 27, 2021



          VIA ECF

          The Honorable Analisa Torres
          United States District Court
          Southern District of New York
          Daniel Patrick Moynihan United States Courthouse
          500 Pearl Street
          New York, New York 10007-1312

          The Honorable J. Paul Oetken
          United States District Court
          Southern District of New York
          Thurgood Marshall United States Courthouse
          40 Foley Square
          New York, New York 10007-1312

          The Honorable John P. Cronan
          United States District Court
          Southern District of New York
          Daniel Patrick Moynihan United States Courthouse
          500 Pearl Street
          New York, New York 10007-1312

          Re:       Assad v. Pershing Square Tontine Holdings, Ltd., et al., No. 21-cv-6907
                    (AT) (BCM); Assad v. E.Merge Technology Acquisition Corp., et al., No.
                    21-cv-7072 (JPO) (KNF); Assad v. GO Acquisition Corp., et al., No. 21-cv-
                    7076 (JPC) (JLC)
  Case 1:21-cv-07076-JPC Document 15 Filed 08/27/21 Page 2 of 3



August 27, 2021
Page 2



Dear Judges Torres, Oetken, and Cronan:

We represent the Plaintiff in the above-captioned lawsuits and briefly write to (1)
update the Court pursuant to Local Civil Rule 1.6 and (2) respond to the letter
submitted by the Pershing Square Defendants earlier tonight.

First, Plaintiff respectfully submits that the parties should meet and confer to see if
there is a proposal that can be presented to Your Honors by agreement. Plaintiff
contacted the Pershing Square Defendants on Wednesday, August 25, 2021 to have
such a discussion. To accommodate the Pershing Square Defendants’ schedule, the
meet and confer will occur on Monday, August 30, 2021. Plaintiff is not aware of
who is representing the defendants in either the E.Merge or GO cases, but we would
be more than happy to confer with them too as soon as we know who is representing
them.

Second, we agree with the Pershing Square Defendants that at least the Pershing
Square case is ripe for expedited treatment and we informed the Pershing Square
Defendants this morning that we support an expedited schedule. We hope that we
can jointly propose an expedited schedule for the Court’s review early next week.

Third, we also agree that the three above-captioned cases have some similarities.
For example, the named Plaintiff in the three actions is the same, the cases all
involve the Investment Company Act of 1940 and the Investment Advisers Act of
1940, and the cases contain allegations that the specific SPAC defendants are
primarily engaged or propose to be primarily engaged in the business of investing
and reinvesting in securities. But, these cases also have important differences that
make them unique and independent. For example, a key factual issue in the
Pershing Square case is whether the Pershing Square SPAC spent a large
percentage of its existence proposing to invest in equity securities of Vivendi S.E.
and Universal Music Group. Compl ¶¶ 43-45. This issue is unique to the Pershing
Square case. The GO and E.Merge cases are more similar to each other than the
Pershing Square case is to either of them.

Last, although we strongly disagree with the Pershing Square Defendants’ attempt
to argue their case in their letter, we will simply note that we disagree with their
arguments and we look forward to presenting the Court with our position. That said,
the Pershing Square Defendants’ speculation—based on unnamed sources in a
single news article—that “50 more lawsuits” may be filed is plain false. We would
have told the Pershing Square Defendants as much had they met and conferred
before filing their letter.
  Case 1:21-cv-07076-JPC Document 15 Filed 08/27/21 Page 3 of 3



August 27, 2021
Page 3



The bottom line is that we ask the Court to allow the parties to meet and confer to
see if we can jointly propose something that makes sense. If we can’t agree, we will
promptly inform the Court and seek its assistance.


Sincerely,

/s/ Shawn J. Rabin

Shawn J. Rabin

cc:    All Counsel of Record (Via ECF)
